DETAILED ACTION
Claims 43-56 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Objections
Claims 43 and 50 are objected to because of the following informalities:  
Claim 43 should be amended to recite “the peptide 
Claim 50 should be amended to recite “the peptide .
Appropriate correction is required.

Claims 43 and 50 recite “peptide for treating psoriasis” whereas method claims 46 and 53 recite “a method of inhibiting psoriasis”.  Please amend claims 46 and 53 to recite “a method of treating psoriasis” for claim consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46, 47, 49, 53, 54, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis, does not reasonably provide enablement for inhibiting psoriasis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.   
(1) The nature of the invention and (5) The breadth of the claims:
Claims 43 and 50 are drawn to a  peptide for treating psoriasis, consisting of SEQ. ID NO: 1 or SEQ ID NO: 6.  Claims 46, 47, 49, 53, 54, and 56 are drawn to a method of inhibiting psoriasis in a subject in need thereof, the method comprising administering the peptide of claim 43 [or claim 50] as an active ingredient to the subject.
 (2) The state of the prior art and (4) The predictability or unpredictability of the art:
Heidenreich is a review article that teaches that angiogenesis drives psoriasis pathogenesis (abstract).  Histological hallmarks of psoriatic skin include the infiltration of multiple immune cells, keratinocyte proliferation and increased dermal vascularity. Formation of new blood vessels starts with early psoriatic changes and disappears with disease clearance. Several angiogenic mediators like vascular endothelial growth factor, hypoxia-inducible factors, angiopoietins and proangiogenic cytokines, such as tumor necrosis factor (TNF), interleukin (IL)-8 and IL-17, are up-regulated in psoriasis development.  Id.  see also Fig. 4 for a schematic of the role of angiogenesis in the pathogenesis of psoriasis.  Vascular endothelial growth factor-induced angiogenesis contributes to the pathogenesis of psoriasis (pp. 238-239).
 (3) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 (6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual inhibition of psoriasis with instant SEQ ID NO: 1 or 6 fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain whether inhibition of a disease is possible without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming inhibiting psoriasis.
	The amount of direction or guidance presented in the specification is very limited. The specification discloses treatment of laser-induced choroidal neovascularization with SEQ ID NO:1 in mice (Example 1-7).  Example 1-8 indicates treatment of diabetic retinopathy in a mouse model.  The specification does not disclose the effective amount that would be required to “inhibit” psoriasis. There is no dosage range information.  In order to inhibit psoriasis, the skilled artisan must not be aware of the dosage but also be apprised of patients that are at risk of developing psoriasis that should be given the peptide of SEQ ID NO:1 or 6.  Inhibition is an absolute term and requires prediction and identifying patients to administer/not administer the peptide to as well as establishing an effective amount.  Specifically, predicting a patient  population that is at risk for developing psoriasis and administering a claimed peptide prior to development of psoriasis.
	Examiner notes that Example 2-5 indicates inhibitory effects of SEQ ID NO:1 on laser-induced choroidal neovascularization. Examiner acknowledges a reduction in neovascularization, per Fig. 6A.  However, there is no information as to the number of animals studied.  
Additionally, inhibition of psoriasis would indicate a complete absence of any neovascularization.  
 (8) The quantity of experimentation necessary:
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 and dependent claims recite “the peptide having an amino acid sequence consisting of Arg-Leu-Tyr-Glu (SEQ. ID NO: 1), in which N-terminal L-Arg is acetylated”.
Claim 50 and dependent claims recite “the peptide having an amino acid sequence consisting of Arg-Leu-Tyr-Glu (SEQ. ID NO: 6), in which N-terminal L-Arg is substituted with D-Arg”.
The transitional term “having” is construed as comprising which allows for a peptide that is longer in length than SEQ ID NOs: 1 or 6, respectively.  The respective claims also recite “consisting of” which is construed as closed claim language, e.g., the peptide is limited in length to the four amino acids recited in SEQ ID NOs: 1 or 6, respectively.  The metes and bounds of claims 43-56 are deemed to be indefinite because the claims recite transitional language relating to a peptide this is longer than but yet exactly (consisting of) SEQ ID NOs: 1 and 6, e.g., four amino acids length.  
Examiner notes that peptides of only four amino acids in length were reduced to practice in the specification.
In order to overcome the instant rejection, Examiner recommends that Applicant amend the claims as set forth in the above claim objections. Alternatively, the claims could be amended in a manner such as presented in the issued parent patent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45 and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45 depends from claim 43 which recites “a peptide” of SEQ ID NO:1.  Claim 45 recites the peptide of claim 43, comprised in a composition further comprising a pharmaceutically acceptable carrier.
Claim 52 depends from claim 50 which recites “a peptide” of SEQ ID NO:6.  Claim 52 recites the peptide of claim 50, comprised in a composition further comprising a pharmaceutically acceptable carrier.
Claims 45 and 52 are deemed to be broader in scope than the independent claims because claims 43 and 50 are drawn to a peptide.  A peptide is a singular element and cannot further contain a pharmaceutically acceptable carrier. This would be deemed to be a mixture or composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

To overcome this rejection, Examiner recommends that Applicant the claims to recite  “A pharmaceutical composition comprising the peptide of claim 43 [or 50] and a pharmaceutically acceptable carrier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11040999 (hereinafter “the ‘999 patent”) in view of Heidenreich et al. (Int. J. Exp. Path. 90:232–248 (2009)).
The instant application is a CON of the ‘999 patent.
Instant claims 43-49 are drawn to a peptide for inhibiting psoriasis consisting of SEQ ID NO: 1 wherein the N-terminus is acetylated. The claims further recite that the peptide inhibits angiogenesis and a method for inhibiting psoriasis and angiogenesis comprising administering the peptide.
Claims 1-7 of the ’999 patent are drawn to a peptide for inhibiting angiogenesis consisting of the amino acid sequence Arg-Leu-Tyr-Glu (SEQ. ID NO: 1), in which N-terminal L-Arg is acetylated.  Dependent claims recite that the peptide inhibits VEGF.  Claims 3-7 of the ‘999 patent recite methods of treating angiogenesis, melanoma, colorectal cancer, diabetic retinopathy, and diabetic retinopathy.
The claims of the ‘999 patent do not expressly teach or suggest use of the claimed peptides for inhibiting psoriasis.
Heidenreich is a review article that teaches that angiogenesis drives psoriasis pathogenesis (abstract).  Histological hallmarks of psoriatic skin include the infiltration of multiple immune cells, keratinocyte proliferation and increased dermal vascularity. Formation of new blood vessels starts with early psoriatic changes and disappears with disease clearance. Several angiogenic mediators like vascular endothelial growth factor, hypoxia-inducible factors, angiopoietins and proangiogenic cytokines, such as tumor necrosis factor (TNF), interleukin (IL)-8 and IL-17, are up-regulated in psoriasis development.  Id.  see also Fig. 4 for a schematic of the role of angiogenesis in the pathogenesis of psoriasis.  Vascular endothelial growth factor-induced angiogenesis contributes to the pathogenesis of psoriasis (pp. 238-239).
It would have been obvious to the skilled artisan to use a peptide consisting of Arg-Leu-Tyr-Glu (SEQ ID NO: 1) wherein the N-terminal Arg was acetylated to treat psoriasis. The skilled artisan would have known from claims 1-7 of the ‘999 patent that the peptide inhibited angiogenesis induced by a vascular endothelial growth factor (VEGF) and could be used to treat angiogenesis.  The skilled artisan would have recognized from Heidenreich that angiogenesis contributed to psoriasis pathogenesis, in part through VEGF upregulation.  The skilled artisan would have had a reasonable expectation of success in treating psoriasis because the claims of the ‘999 patent taught that SEQ ID NO:1 could inhibit angiogenesis induced by VEGF.
Accordingly, claims 43-49 are rendered obvious in view of claims 1-7 of the ‘999 patent and the Heidenreich reference.

Claims 50-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 11040999 (hereinafter “the ‘999 patent”) in view of Heidenreich et al. (Int. J. Exp. Path. 90:232–248 (2009)).
The instant application is a CON of the ‘999 patent.
Instant claims 50-56 are drawn to a peptide for inhibiting psoriasis consisting of SEQ ID NO: 6 wherein the N-terminus is acetylated. The claims further recite that the peptide inhibits angiogenesis and a method for inhibiting psoriasis and angiogenesis comprising administering the peptide.
Claims 8-13 of the ’999 patent are drawn to a peptide for inhibiting angiogenesis consisting of the amino acid sequence Arg-Leu-Tyr-Glu (SEQ. ID NO: 6), in which N-terminal L-Arg is acetylated.  Dependent claims recite that the peptide inhibits VEGF.  Claims 9-13 of the ‘999 patent recite methods of treating angiogenesis, melanoma, colorectal cancer, diabetic retinopathy, and diabetic retinopathy.
The claims of the ‘999 patent do not expressly teach or suggest use of the claimed peptides for inhibiting psoriasis.
Heidenreich is a review article that teaches that angiogenesis drives psoriasis pathogenesis (abstract).  Histological hallmarks of psoriatic skin include the infiltration of multiple immune cells, keratinocyte proliferation and increased dermal vascularity. Formation of new blood vessels starts with early psoriatic changes and disappears with disease clearance. Several angiogenic mediators like vascular endothelial growth factor, hypoxia-inducible factors, angiopoietins and proangiogenic cytokines, such as tumor necrosis factor (TNF), interleukin (IL)-8 and IL-17, are up-regulated in psoriasis development.  Id.  see also Fig. 4 for a schematic of the role of angiogenesis in the pathogenesis of psoriasis.  Vascular endothelial growth factor-induced angiogenesis contributes to the pathogenesis of psoriasis (pp. 238-239).
It would have been obvious to the skilled artisan to use a peptide consisting of Arg-Leu-Tyr-Glu (SEQ ID NO: 6) wherein the N-terminal Arg was acetylated to treat psoriasis. The skilled artisan would have known from claims 8-13 of the ‘999 patent that the peptide inhibited angiogenesis induced by a vascular endothelial growth factor (VEGF) and could be used to treat angiogenesis.  The skilled artisan would have recognized from the Heidenreich that angiogenesis contributed to psoriasis pathogenesis, in part through VEGF upregulation.  The skilled artisan would have had a reasonable expectation of success in treating psoriasis because the claims of the ‘999 patent taught that SEQ ID NO:6 could inhibit angiogenesis induced by VEGF.
Accordingly, claims 50-56 are rendered obvious in view of claims 8-13 of the ‘999 patent and the Heidenreich reference.
Claims 43-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 9969771 (hereinafter “the ‘771 patent”) in view of Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- cited in IDS filed 5/27/2021).  
Instant claims 43-49 are drawn to a peptide for inhibiting psoriasis consisting of SEQ ID NO: 1 wherein the N-terminus is acetylated. The claims further recite that the peptide inhibits angiogenesis and a method for inhibiting psoriasis and angiogenesis comprising administering the peptide.
Claims 1 and 2 of the ‘771 patent are drawn to a peptide for inhibiting angiogenesis, consisting of the amino acid sequence of R-L-Y-E (SEQ ID NO: 2) which inhibits angiogenesis induced by vascular endothelial growth factor A (VEGF-A).  Claim 5 of the ‘771 patent is drawn to a method of inhibiting angiogenesis, comprising a pharmaceutically effective amount of the peptide of claim 1 to a subject in need thereof.  
SEQ ID NO: 2 of the ‘771 patent has100% identity with instant SEQ ID NO: 1.
The claims of the ‘771 patent do not expressly teach or suggest acetylation at the N-terminal arginine.
Biosynthesis teach various reasons for acetylation and amidation of a peptide.  The reference teaches that chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation.  Acetylation of the N-terminus increases cell permeability, enhances stability toward digestion by aminopeptidases, and optimizes enzyme substrates.  
Heidenreich is a review article that teaches that angiogenesis drives psoriasis pathogenesis (abstract).  Histological hallmarks of psoriatic skin include the infiltration of multiple immune cells, keratinocyte proliferation and increased dermal vascularity. Formation of new blood vessels starts with early psoriatic changes and disappears with disease clearance. Several angiogenic mediators like vascular endothelial growth factor, hypoxia-inducible factors, angiopoietins and proangiogenic cytokines, such as tumor necrosis factor (TNF), interleukin (IL)-8 and IL-17, are up-regulated in psoriasis development.  Id.  see also Fig. 4 for a schematic of the role of angiogenesis in the pathogenesis of psoriasis.  Vascular endothelial growth factor-induced angiogenesis contributes to the pathogenesis of psoriasis (pp. 238-239).
It would have been obvious to the skilled artisan to prepare a peptide consisting of Arg-Leu-Tyr-Glu (SEQ ID NO: 1) wherein the N-terminal Arg was acetylated. The skilled artisan would have known from claims 1, 2, and 5 of the ‘771 patent that the peptide inhibited angiogenesis induced by a vascular endothelial growth factor (VEGF) and could be used to treat angiogenesis.  The skilled artisan would have recognized from the Biosynthesis reference that modification of the N-terminal arginine by acetylation would remove the electric charge at the N-terminus and thereby increase cell permeability and stability of the peptide claimed in the ‘771 patent.  The skilled artisan would have had a reasonable expectation of success because the Biosynthesis reference explicitly taught that modification of the N-terminus by acetylation would improve the peptide.  The skilled artisan would have further recognized from Heidenreich that angiogenesis contributed to psoriasis pathogenesis, in part through VEGF upregulation.  The skilled artisan would have had a reasonable expectation of success in treating psoriasis because the claims of the ‘771 patent taught that SEQ ID NO:1 could inhibit angiogenesis induced by VEGF.
Accordingly, claims 43-49 are rendered obvious in view of claims 1, 2, and 5 of the ‘771 patent and the teachings of the Biosynthesis and Heidenreich references.

Conclusion
No claims are allowed.

Claims 43-56 are pending and rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654